Citation Nr: 0610659	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for traumatic arthritis 
of the left knee.

2.	Entitlement to service connection for diabetes mellitus, 
including as a residual of exposure to herbicide agents 
(Agent Orange).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
February 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claims for service 
connection for traumatic arthritis affecting both knees, the 
right foot, and the hips, and an additional claim for 
diabetes mellitus - including due to Agent Orange exposure.  
At the veteran's request, a hearing was scheduled to be held 
in January 2003 in Washington, DC, before a Veterans Law 
Judge (VLJ) of the Board.  However, the veteran failed to 
appear for the scheduled hearing and did not contact the 
Board to explain his absence or request that his hearing be 
rescheduled.  So the Board deems his hearing request 
withdrawn.  See 38 C.F.R. § 20.702(d) (2005).

In August 2003, the Board denied the claims for service 
connection for traumatic arthritis of the right knee, right 
foot, and hips.  The other claims pertaining to the arthritis 
in the left knee and for diabetes mellitus were remanded to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC) for further evidentiary development.  
Following completion of the requested actions, the AMC issued 
a November 2005 supplemental statement of the case (SSOC) 
continuing the denial of these claims.  They were then 
returned to the Board for further appellate consideration.

As discussed below, the Board will decide the claim for 
service connection for diabetes mellitus (including as 
secondary to Agent Orange exposure).  Unfortunately, since 
further development remains necessary regarding the claim for 
service connection for traumatic arthritis of the left knee, 
this matter must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify him if further 
action is required on his part concerning the latter claim.




FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim for service connection for diabetes mellitus. Moreover, 
all relevant evidence necessary for an equitable disposition 
of this claim has been obtained.  

2.	The veteran served on active duty from September 1971 to 
October 1972 in Korea with duty assignments as a radio 
operator and vehicle mechanic; he served from October 1974 to 
September 1976 in Okinawa with a dental services unit as a 
dental specialist; and he served from September 1976 to 
February 1978 in Korea with the 10th Medical Detachment.  
There is no indication of overseas service from October 1972 
to October 1974, and the available records show that for a 
significant portion of this period the veteran was stationed 
at a naval base in the continental United States.  There is 
no record of service in the Republic of Vietnam, 
including any temporary duty assignments.

3.	There is no objective evidence the veteran had exposure to 
herbicide agents during his military service.

4.	The veteran's diabetes mellitus did not originate in 
service and is not otherwise causally related to his military 
service, including exposure to herbicide agents.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred or 
aggravated during service and cannot be presumed to have 
been so incurred, including on the basis of Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  

As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.



As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  Such 
timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In the present case, the veteran has been issued several 
letters addressing the significance of the duty under the 
VCAA to notify and assist him in the evidentiary development 
of his claim for service connection for diabetes mellitus.  
The initial VCAA notice letter sent to him in August 2001 
informed of him of the type of information and evidence not 
of record that was needed to substantiate this claim, 
including in instances where presumptive service connection 
was one of the alleged bases for entitlement to the benefits 
sought.  He was also notified of the mutual responsibility 
between him and VA to obtain evidence relevant to the 
disposition of his claim.  See Quartuccio, 16 Vet. App. at 
186-87.  In explaining this shared obligation, the letter 
indicated that the RO was taking appropriate action to obtain 
all identified sources of VA and private treatment records, 
and that any further information the veteran could provide 
concerning his duty assignment and other details of his 
military service would be useful in the adjudication of his 
claim.

The veteran subsequently received correspondence that again 
informed him as to the applicability of the VCAA to the 
ongoing development of his claim, by way of a letter from the 
RO dated in December 2003, and letters from the AMC dated in 
June 2005 (two separate VCAA letters were sent out that same 
month), and another letter in September 2005.  In particular, 
the most recent September 2005 correspondence placed the 
veteran on notice that the RO's attempts thus far to obtain 
private treatment records from two sources which he had 
recently identified had not been successful, since one 
medical provider had no available records on file and the 
second provider had not responded to several records 
requests.  Thus, the veteran was appropriately informed as to 
the outcome of VA's efforts to obtain through reasonable 
measures outstanding treatment records that he had 
identified.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(e)).



Furthermore, that correspondence included language requesting 
that he provide VA with any additional evidence in his 
possession pertaining to his claim.  So the September 2005 
letter also satisfied the fourth and final "element" of 
satisfactory VCAA notice as defined under Pelegrini II.  See 
18 Vet. App. at 120-121.

Additional key notice documents in this case include the May 
2002 statement of the case (SOC), and SSOCs dated in April 
2004 and November 2005.  These documents further explained 
what type of evidence would be necessary to substantiate the 
veteran's claim.  The May 2002 SOC also included citation to 
the legal criteria for establishing service connection on a 
presumptive basis as due to Agent Orange exposure under 38 
C.F.R. § 3.309(e), as well as citation to 38 C.F.R. § 3.159 -
- the regulation that sets forth the procedures by which VA 
will assist a claimant in the development of a claim for 
compensation benefits.

Thus, based upon the information set forth in the above 
documents, the veteran has been provided with satisfactory 
VCAA notice in accordance with Pelegrini II.  See also 
38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b)(1).  

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability that is presently 
under consideration, this was nonprejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, since the Board will conclude below that the 
preponderance of the evidence is against his claim for 
service connection for diabetes mellitus, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to whether the above-referenced VCAA notice 
letters have been issued to him in a timely manner, the first 
letter, dated in August 2001, is the only such correspondence 
that may be considered timely notice under the legal criteria 
set forth above.  That correspondence was sent to the veteran 
after his initial application for compensation benefits, but 
prior to the February 2002 RO rating decision on appeal which 
represented the initial adjudication of his claim for service 
connection for diabetes mellitus.  Hence, it met the criteria 
for appropriately timed VCAA notice, as set forth under the 
recent holding in Dingess/Hartman.  See, too, Pelegrini II, 
18 Vet. App. at 119-20.  But the remaining VCAA letters that 
have been provided to the veteran, dated in December 2003, 
June 2005, and September 2005, were each sent subsequent to 
the February 2002 rating decision on appeal, and as such, 
would not be considered timely.

That notwithstanding, following the issuance of the above-
reference VCAA letters that have been issued to the veteran 
since December 2003, he has had ample opportunity to respond 
with supporting evidence and/or argument prior to the AMC's 
issuance of the most recent November 2005 SSOC that continued 
the denial of his claim.  During that time period, he has 
informed the AMC by means of completed authorizations to 
obtain medical records (on a VA Form 21-4121) from two 
sources, and as indicated, one identified treatment provider 
responded that it did not have on file any records pertaining 
to him, and the second source did not respond to numerous 
letters requesting any available documents.  The veteran also 
has not identified any additional remaining medical records 
or other types of evidence relevant to his claim, which have 
not yet been obtained.  

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letters, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate steps to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained his service medical records 
(SMRs), service personnel records, VA outpatient treatment 
records, and records from several private medical providers 
- except for those mentioned whose records could not be 
obtained, despite several requests.  The veteran has 
submitted in support of his claim additional private 
treatment records and various personal statements.  And as 
also previously mentioned, while a hearing before a VLJ of 
the Board was scheduled in January 2003, the veteran did not 
appear for the proceeding, so his hearing request since has 
been deemed withdrawn.  38 C.F.R. § 20.702(d).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws and Regulations

Service connection may be established for any current 
disability that is the result of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as diabetes mellitus, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.  These 
conditions are:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
Diabetes Mellitus and chronic lymphocytic leukemia (CLL) have 
been added to the list of diseases for which presumptive 
service connection can be established.  See 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).  

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation -- in other words, that his 
exposure to Agent Orange was the basis for his 
development and eventual diagnosis of the claimed disability 
after service.  See Combee v. Brown,  34 F.3d 1039 
(Fed. Cir. 1994).  



In reference to exposure to herbicides outside of Vietnam, VA 
has information regarding the use of Agent Orange in Korea 
along the demilitarized zone (DMZ).  The Department of 
Defense (DOD) has identified specific units which were 
assigned or rotated to areas near the DMZ where herbicides 
were used between April 1968 and July 1969.  Field artillery, 
signal and engineer troops also were supplied as support 
personnel to various elements of these Infantry Divisions 
during the time of the confirmed use of Agent Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply.  See VA 
Adjudication Procedure Manual, 
M21-1 MR, Part VI, Chapter 2, Section B.  If the veteran 
instead either belonged to a different unit located in Korea 
during this time period, or served in one of the units 
identified by DOD between September 1, 1967 and August 31, 
1971, but not during 1968 or 1969, then herbicide exposure 
will represent a factual determination to be established on a 
case-by-case basis.  See id.  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  

Analysis

The veteran's claimed disability of diabetes mellitus, which 
is shown to presently exist following an April 2001 VA 
physician's clinical assessment of the condition, must also 
be causally related to his military service to warrant 
granting service connection for it.  But as explained below, 
this regulatory requirement of a relationship to service has 
not been met - including on the basis of a claimed 
relationship to Agent Orange exposure in service.   

On review of those medical records from the period during the 
veteran's service, there is no confirmed or suspected 
diagnosis of diabetes mellitus, or other indication of 
abnormal blood sugar levels.  So there is no specific finding 
from the SMRs which might show the onset of diabetes mellitus 
itself in service, and thus an association on a direct basis 
between a current condition and any symptoms present in 
service.  

One additional potential basis of entitlement to service 
connection that warrants discussion, however, before 
consideration of the matter of the alleged exposure to 
herbicides (which is the main justification presented for an 
identifiable medical relationship to service), is that of 
presumptive service connection for diseases considered 
chronic in nature - inclusive of diabetes mellitus.  While 
diabetes is presently shown, there is no record of its 
presence up until the April 2001 initial diagnosis, following 
a contemporaneous laboratory test result that indicated an 
elevated glucose level.  That initial diagnosis was more than 
20 years after the veteran's discharge from military service.  
And consequently, the requirements for presumptive service 
connection due to a condition deemed chronic in nature 
have not been met -- inasmuch as the veteran has not been 
shown to have first manifested diabetes mellitus within one-
year of service, to at least a compensable degree (i.e., 10 
percent).  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The ancillary issue of whether the veteran had Agent Orange 
exposure that led to the development of diabetes mellitus, 
post-service, remains for consideration.  And as previously 
mentioned, diabetes mellitus is included amongst the 
conditions that may be presumed to be service-related where 
there is competent evidence as well of in-service herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  See also 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).  
Thus, a causal association between diabetes mellitus and 
service would already be deemed present even without a 
supporting medical opinion on the question of nexus, provided 
that it was first shown that the veteran indeed had contact 
with Agent Orange while in service.  The determinative 
question then is whether there is objective evidence of such 
hazardous exposure, and concerning this, he has alleged that 
while stationed in Korea with a duty assignment as a dental 
specialist, he had several temporary duty assignments to 
Vietnam.  He also says that for a while in Okinawa, Japan, he 
was assigned to the property disposal office and had as an 
occupational duty the cleaning of equipment arriving from 
Vietnam that was contaminated with Agent Orange.  The initial 
assertion in particular raises the issue of whether he had 
service within the Republic of Vietnam, which would be 
sufficient to indicate presumed exposure to Agent Orange in 
accordance with 38 C.F.R. §3.307(a)(6)(iii).  

The detailed records from the veteran's service personnel 
file, however, and other relevant information from service, 
do not provide any objective evidence in support of his 
assertion as to herbicide exposure during his military 
service.  The record presently does not establish a permanent 
or temporary duty assignment involving service in Vietnam at 
any point.  There is no DOD record of exposure to Agent 
Orange or other herbicide agent for individuals stationed in 
Okinawa.  In any event, there is no specific indication that 
his occupational assignments while stationed in Okinawa 
involved a likelihood of herbicide exposure.  Also, the 
available information for his service in Korea would not 
establish herbicide exposure during this period of service, 
either.

The pertinent records from his service personnel file 
indicate that from September 1971 to October 1972 he served 
in Korea, and that his military occupational specialty (MOS) 
was radio operator (from September 1971 to April 1972) and 
vehicle mechanic (after April 1972).  His unit of assignment 
for this period of service in Korea is not confirmed 
(although it may have been the 123rd Engineering Platoon, 11th 
Engineering Battalion, listed on his Form DD Form 214 from 
his initial period of service from March 1971 to 
February 1974.)  Regardless, even if it was established this 
was one of the units identified by the DOD as having been 
located near the DMZ, the veteran's dates of service are 
outside the time frame during which Agent Orange exposure 
would be presumed for such units (from 1968 to 1969).  He 
also generally has not alleged that his service in Korea, 
itself, was the precursor of Agent Orange exposure, but 
instead has identified other possible sources.  

With respect to the timeframe from October 1972 to October 
1974, there is no specific information for this period under 
the category of "overseas service" in the veteran's 
personnel qualification record.  His initial DD Form 214 
(covering up until at least February 1974) also shows a total 
of the one-year and one-month of foreign service that he had 
in Korea up until October 1972.  While there is no 
documentation as to the location of his duty assignment from 
October 24, 1972 to October 7, 1974, some of this information 
is clarified through Enlisted Efficiency Reports (obtained 
following the August 2003 Board remand) -- which indicate 
that from June 1973 until June 1974 he was stationed at Fort 
Belvoir, Virginia.

For his period of service from October 7, 1974 to September 
14, 1976, the veteran was stationed in Okinawa with a dental 
services unit.  His subsequent DD Form 214 (which was 
apparently issued for administrative purposes, since the 
period of his active duty service was continuous since 
service entrance) reflects that his primary MOS was dental 
specialist, and secondary MOS was radio operator.  A copy of 
an enlisted evaluation report shows that from December 1975 
to August 1976, while in Okinawa, he for a time had the duty 
assignment of Material Storage Specialist, which involved 
service as a Property Disposal Warehouseman.  This may be 
consistent with his allegations of property disposal duties 
while in Okinawa, but unfortunately, does not provide 
confirmation that any of the materials dealt with may have 
been the source of Agent Orange contamination.  Additionally, 
from September 14, 1976 to February 8, 1978, he again served 
in Korea with the 10th Medical Detachment.  But he has not 
identified this specific period of service as a possible 
source of claimed herbicide exposure.

The above information does not support the finding that 
herbicide exposure occurred in any overseas location where 
the veteran was stationed.  The relevant service records also 
do not include reference to either planned or actual 
temporary duty assignments that would involve having been 
present in Vietnam.  The documented reports of military 
travel concern two flights between Korea and the continental 
U.S.  But as previously indicated, his service in Okinawa 
under DOD guidelines would not be categorized as a source of 
Agent Orange exposure, and his service in Korea did not 
involve circumstances under which herbicide exposure may have 
taken place.  The service records that have been obtained 
appear to represent the full extent of available information 
from his personnel file as to occupational assignments in 
service, which the RO has obtained from the 
National Personnel Records Center (NPRC), a military records 
repository, following the August 2003 remand by the Board.  
There is no indication from the record of any other source 
from which objective evidence might be obtained to show 
herbicide exposure.  Since Agent Orange exposure, itself, has 
not been established, there is no basis for consideration of 
service connection for diabetes mellitus on a presumptive 
basis, or as otherwise directly linked to claimed herbicide 
exposure (see e.g., Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  

The Board has taken into consideration the veteran's 
allegation that he had Agent Orange exposure during service, 
which he believes contributed to the onset of his diabetes 
mellitus.  Since, however, he is a layman, he does not have 
the necessary medical training and expertise to provide a 
competent opinion on medical causation.  Similarly, he could 
not on his own establish occupational exposure to an 
environmental contaminant such as Agent Orange, without 
supporting documentation or another objective basis to 
confirm that this in fact occurred.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

For these reasons and bases, the requirements for service 
connection for diabetes mellitus have not been met, and the 
claim must be denied because the preponderance of the 
evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. 5107(b);  38 C.F.R. § 
3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for diabetes mellitus, 
including due to herbicide exposure, is denied.




REMAND

As mentioned, the VCAA became effective on November 9, 2000, 
and this law prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

Furthermore, while this appeal was pending, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, the Court held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  § 3.159(b) 
apply to all five elements of a "service connection" claim:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The veteran so far has received several notice letters from 
the RO informing him of the procedures for the evidentiary 
development of his claim for service connection for traumatic 
arthritis of the left knee under the VCAA -- but since these 
letters each preceded the Court's holding in Dingess/Hartman, 
he has not yet received notice of the degree of disability 
and effective date elements of this claim.  So he should be 
provided an additional notice letter that includes a 
discussion of these specific elements.  

Further development also is required to obtain medical 
evidence that is relevant to this claim.  The veteran already 
has been awarded service connection for a left knee strain, 
evaluated in accordance with symptoms of knee subluxation 
and/or instability (under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257).  So the additional disability for which service 
connection is now sought is that of arthritis in this knee, 
manifested by limitation of motion or other symptoms 
independent of instability.  See, e.g., VAOGCPREC 23-97 (July 
1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 
14, 1998) (discussing situations when VA may assign separate 
ratings for instability (under DC 5257) and arthritis (under 
DC 5003), assuming both are service connected, 
without violating the anti-pyramiding regulation - 38 C.F.R. 
§ 4.14.

Here, as the Board indicated in its prior August 2003 remand 
of the veteran's claim, the evidence then of record did not 
conclusively show whether he in fact experienced any 
arthritis in his left knee, and thus, a VA examination was 
requested to address the specific nature and extent of his 
knee disability.  The subsequent examination conducted in May 
2004 did not reveal arthritic changes in the left knee at 
that time.

In addition to these objective findings, however, the record 
indicates the veteran has been awarded disability benefits by 
the Social Security Administration (SSA).  An August 2005 
letter was received from SSA confirming his receipt of 
benefits, but the letter does not explain what specific 
medical condition(s) provided the basis for the decision to 
award benefits.  The veteran since has indicated in recent 
correspondence submitted to the RO that his ongoing left knee 
disorder was one of the reasons for him receiving SSA 
benefits.  Thus, a copy of the SSA administrative decision to 
award him benefits and the medical records that provided the 
basis for this agency's decision may include findings that 
are pertinent to the veteran's claim with VA, especially as 
to whether he has the current disability claimed (arthritis 
of the left knee).  So these additional records must be 
obtained before deciding this claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  See also 
38 C.F.R. § 3.159(c)(2) (2005).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claim for service connection for 
traumatic arthritis of the left knee, 
send the veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
correspondence must provide him with 
notice of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this claim.  Also apprise 
him of the evidence he is responsible 
for obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to the claim.

Additionally, this correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for this claim, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).

2.	Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims folder.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the veteran's claim 
for service connection for traumatic 
arthritis of the left knee, in light of 
all additional evidence obtained.  If 
this claim is not granted to his 
satisfaction, prepare a SSOC and send 
it to him and his representative.  
Give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


